Order of the Appellate Term reversing judgment of the Municipal Court and directing judgment for plaintiffs affirmed, with costs. No opinion. Kapper, Hagarty, Seudder and Tompkins, JJ., concur; Lazansky, P. J., dissents, with the following memorandum: The acceptance by plaintiffs of the release provided for in thé order of the Municipal Court, dated March 5, 1928, was an acquiescence in the provisions of the order extending the jail limits. Although the order was void, such acceptance was equivalent to an expression of willingness by plaintiffs that Schneiderman might go anywhere in the city of New York. In an action against the bonding company they may not assert otherwise.